V

                                                                                     FILED IN
                      IN THE COURT OF CRIMINAL APPEALS COURT OF CRIMINAL APPEALS
                               OF THE STATE OF TEXAS                               APR 14 2015
                                      NO.
                                                                                 Abel Acosta, Clerk

    JONATHAN GLEN JO
    Appellant,           ^Ja**®^****
                        c0UR   0«me                      On Appeal from the
    V.                          APR l3 m                 263rd District Court of
                                                         Harris County, Texas;
                               AVirf ADOBttU08*          Trial Cause Numbers 1377006 &
    THE STATE OF TEXAS0                                  1377007


             PETITIONER'S MOTION TO EXTEND TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW



    TO THE HONORABLE JUSTICES OF SAID COURT:

          JONATHAN GLEN JOHNSON, Petitioner in the above cause number,

    would respectfully request the Court to grant his motion to extend the time to file his

    petition for discretionary review. In support of said motion, Appellant would show

    unto the Court the following:

                                               I.


          This appeal lies from Appellant's convictions in The State of Texas v. Jonathan

    Glen Johnson, Cause Numbers 1377006 and 1377007 in the 263rd District Criminal

    Court of Harris County, Texas.          Mr. Johnson was charged in two separate

    indictments with aggravated robbery. On November 7, 2013, he pled guilty, without

    the benefit of a plea bargain, to both charges. On January 30, 2014, a sentencing
hearing was held and at the conclusion of the hearing the court sentenced Mr.
Johnson to fifteen (15) years confinement on both counts with the two sentences
running concurrently. Notice of Appeal was timely filed on February 18, 2014. A
motion for new trial was filed on March 3, 2014, but overruled by operation of law

without a hearing on April 15, 2014.

                                             II.




         Appellant is requesting an extension of time in order to fully evaluate the issues
to be raised in the PDR. An extension of time is necessary so that the petition for

discretionary review can be timely filed. This motion is not made for the purpose of
delay.

         WHEREFORE, PREMISES CONSIDERED, AppeUant prays that this

 Honorable Court will grant this requested extension of time to file the Appellant's
 Petition for Discretionary Review in the above cause for ninety days and extend the

 time for filing the petition untilJuly 8, 2015.
V




                                                  Respectfully submitted,



                                                                      &~
                                                  Mr. Jonathan Johnson
                                                  TDCJ No. 01943739
                                                  James V. Allred unit
                                                  2101 FM 369 North
                                                  Iowa Park, Texas 76367



                              CERTIFICATE OF SERVICE


          I do hereby certify that a copy of the foregoing instrument was this day served
    on counsel for the State by mailing same to the following parties on this the JTJMay of
     AfirA           20l£.:

          Mr. Eric Kugler
          Harris County District Attorney's Office
          Appellate Division
          1201 Franklin, Suite 600
          Houston, Texas 77002

          State Prosecuting Attorney
          P.O. Box 12405
          Austin, Texas 78711



                                                       6^1 h7^w*_t—

                                                  Jonathan Glen Johnson, PRO SE